Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 6/30/2022 is response to Office Action of 12/30/2021 are acknowledged and have been entered.
Claims 16-17, 21-24, 27-29, 31, 33-34, and 36 are currently pending and presented for examination on the merits. 
	Claims 30, 35, and 37 are withdrawn.
	Claims 1-15, 18-20, 25-26,  and 32 are canceled. 
Objection Withdrawn
	The objection to claim 33 is withdrawn in view of Examiner’s 112(b) rejection.
Rejection Withdrawn
	The rejections under 35 U.S.C. 103 is withdrawn in view of Applicant’s arguments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33 recites “binds matches” but it is not clear what the metes and bounds are for the limitation. For a compact prosecution purpose, the limitation will be interpreted as “binds to” based on the specification [Line 13-16, pg. 3]. However, this examiner’s construction of claim does not relieve applicant the burden of responding to this rejection.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 21-24, 27-29, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al (WO 2014066532, IDS 03/22/2019), Chiaretti et al (T-cell acute lymphoblastic leukemia, Haematologica, 2009; 94(2), pgs. 160-162), Hirzel et al (Precursor B-cell Acute lymphoblastic Leukemia/Lymphoma with L3 Morphology, Philadelphia Chromosome, MYC Gene Translocation, and Coexpression of TdT and Surface Light Chains: A Case Report, Case Reports in Pathology, Vol 2013, Article ID 679892, 4 pgs.) and further in view of Moretta et al (US 8119775 B2).
Graziano et al teaches methods for treating acute lymphoblastic leukemia (ALL) comprising a monoclonal anti-killer cell immunoglobulin-like receptor (KIR) antibody [Line 30, pg. 25 & Line 31, pg. 17]. Graziano et al further teaches the SEQ ID NOs: 6-8. A comparison of instant SEQ ID NOs: 6-8 and SEQ ID NO: 3 is shown below. Graziano et al further teaches the SEQ ID NO: 5. A comparison of instant SEQ ID NOs: 9-11 and SEQ ID NO: 5 is shown below. 
	Instant SEQ ID NOs: 6-8 and SEQ ID NO: 3 of Graziano et al.
  Query Match             87.0%;  Score 165.3;  DB 21;  Length 123;
  Best Local Similarity   42.7%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 FYAIS--------------GFIPIFGAANYAQKFQ------------------------- 21
              |||||              ||||||||||||||||                         
Db         31 FYAISWVRQAPGQGLEWMGGFIPIFGAANYAQKFQGRVTITADESTSTAYMELSSLRSDD 90

Qy         22 --------IPSGSYYYDYDMDV 35
                      ||||||||||||||
Db         91 TAVYYCARIPSGSYYYDYDMDV 112

Instant SEQ ID NOs: 9-11 and SEQ ID NO: 5 of Graziano et al.
  Query Match             81.8%;  Score 111.3;  DB 21;  Length 109;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWMYT 27
                   |||||||||
Db         84 AVYYCQQRSNWMYT 97

Graziano et al further teaches the use of anti-KIR antibodies as monotherapy [Line 14, pg. 38]. Graziano et al further teaches results of an anti-KIR as monotherapy only showed limited results of one partial regression of tumor in Example 10, but the combination of anti-CTLA-4 and anti-KIR antibodies shows two complete, two partial regressions, and an increase of median survivals, which shows the therapeutic benefits of the combination therapy over monotherapy [Line 13, pg. 38]. 
Graziano et al does not specifically teach a method of treating a pediatric subject with acute B cell precursor leukemia (BCP-ALL). However, one of ordinary skill in the art, before the effective filing date, would recognize that treating a population of ALL patients comprises 75-85% of patients being B cell precursor leukemia [Chiaretti et al, Abstract]. Furthermore, one of ordinary skill would further recognize that 75% of the B cell precursor acute lymphoblastic leukemia occur in children under six years of age [Hirzel et al, Discussion pg. 2]. Furthermore, Graziano et al teaches these methods operate by enhancing an immune response via blockade of inhibitory receptors on T cells and NK cells, they are applicable to a very broad range of cancers [Line 8, pg. 17]. Therefore, it would have been prima facie obvious to treat ALL patients knowing the majority of case are pediatric BCP-ALL with an anti-KIR antibody with a reasonable expectation of success. 
Graziano et al further teaches the anti-KIR antibody blocks the activity of KIR2DL1 and KIR2DL2/3 [Line 9, pg. 14]. Graziano et al further teaches the antibody does not bind to KIR2DS4 [Line 11, pg. 14]. Graziano et al further teaches the antibody does not bind KIR2DS3 [Line 12, pg. 14]. 
Graziano et al does not specifically teach an anti-KIR antibody with dissociation constants. However, this deficiency is made up in the teachings of Moretta et al.
Moretta et al teaches an humanized anti-KIR antibody that has a dissociation constant (KD) for KIR2DL3 of 0.025 nM, and KIR2DL1 of 0.45 nM [Column 5, line 12]. 
One of ordinary skill in the art would have been motivated to apply the teachings of Graziano et al method of treating BCP-ALL patients with an anti-KIR antibody and Moretta et al monotherapy using anti-KIR antibody with KD values. It would be prima facia obvious to combine the teachings of Graziano et al of using the anti-KIR antibody and the dissociation constants taught by Moretta et al of KD KIR2DL1 of 0.45 nM and KIR2DL3 of 0.025 nM, to treat patients with a reasonable expectation of success. 
Graziano et al further teaches the anti-KIR antibody is humanized or chimeric [Line 3, pg. 11]. Graziano et al further teaches the anti-KIR antibody is isotype IgG4 [Line 6, pg. 11]. Graziano et al further teaches a heavy chain constant region containing an S241P mutation [Line 20, pg. 27]. Graziano et al further teaches the SEQ ID NO: 1. A comparison of instant SEQ ID NO: 4 and SEQ ID NO: 1 of Graziano et al is shown below. 
Instant SEQ ID NO: 4 and SEQ ID NO: 1 of Graziano et al.
  Query Match             100.0%;  Score 2391;  DB 21;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSFYAISWVRQAPGQGLEWMGGFIPIFGAANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSFYAISWVRQAPGQGLEWMGGFIPIFGAANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSDDTAVYYCARIPSGSYYYDYDMDVWGQGTTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSDDTAVYYCARIPSGSYYYDYDMDVWGQGTTVT 120

Qy        121 VSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGG 240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFN 300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEE 360

Qy        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRW 420

Qy        421 QEGNVFSCSVMHEALHNHYTQKSLSLSLGK 450
              ||||||||||||||||||||||||||||||
Db        421 QEGNVFSCSVMHEALHNHYTQKSLSLSLGK 450

Instant SEQ ID NO: 5 and SEQ ID NO: 2 of Graziano et al.
  Query Match             100.0%;  Score 1107;  DB 21;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPVTLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPVTLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWMYTFGQGTKLEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWMYTFGQGTKLEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

Graziano et al further teaches the use of anti-KIR antibody lirilumab [Example 2, pg. 26]. Graziano et al further teaches the administration of the anti-KIR antibody at 0.1-20 mg/kg body weight [Line 9, pg. 5]. Graziano et al further teaches the administration of the antibody every 3 weeks for a total of 4 doses [Line 6, pg. 5]. Furthermore, the antibody dose and administration interval are result effective variables since their amplitudes effect the outcome of treatment. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Thus, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art. Therefore, the elected dose interval and dose range of the instant claims are obvious. Their values/ranges match or overlap with those taught by Graziano and one of ordinary skill in this art would find them through routine experimentation.
Graziano et al further teaches the anti-KIR antibody is administered intravenously [Line 18, pg. 6]. Graziano et al further teaches SEQ ID NO: 3. A comparison of instant SEQ ID NO: 1 and SEQ ID NO: 3 of Graziano et al is shown below. Graziano et al further teaches SEQ ID NO: 5. A comparison of instant SEQ ID NO:2 and SEQ ID NO: 5 of Graziano et al is shown below. 
Instant SEQ ID NO: 1 and SEQ ID NO: 3 of Graziano et al.
  Query Match             100.0%;  Score 645;  DB 21;  Length 123;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSFYAISWVRQAPGQGLEWMGGFIPIFGAANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSFYAISWVRQAPGQGLEWMGGFIPIFGAANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSDDTAVYYCARIPSGSYYYDYDMDVWGQGTTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSDDTAVYYCARIPSGSYYYDYDMDVWGQGTTVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123

Instant SEQ ID NO: 2 and SEQ ID NO: 5 of Graziano et al.
  Query Match             100.0%;  Score 564;  DB 21;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPVTLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPVTLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWMYTFGQGTKLEIKRT 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWMYTFGQGTKLEIKRT 109

Applicant’s Argument
That given the demonstrated anti-tumor activity of anti-PD-1 antibodies, it is improper and certainly not obvious to extrapolate, as the Examiner has done, from the anti-KIR/anti-PD-1 combination therapy described by Graziano that treatment with anti-KIR monotherapy would be effective in activating NK cells against cancer.

Examiner’s Response
In response to Applicant’s argument that Graziano teaches away from the claimed invention MPEP 2143.01 (I)states that 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). 

Graziano does not specifically state that treatment of BCP-ALL with an anti-KIR antibody as monotherapy would not be effective.  
In response to Applicant’s argument that Graziano itself experimentally demonstrates that anti-KIR monotherapy was not efficacious in a mouse model of colon cancer whereas the anti-Ly49/anti-PD- 1 combination therapy was highly effective, the claims are not drawn to a method for treating colon cancer. 

Claims 16-17, 21-24, 27-29, 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al (WO 2014066532, IDS 03/22/2019), Chiaretti et al (T-cell acute lymphoblastic leukemia, Haematologica, 2009; 94(2), pgs. 160-162), Hirzel et al (Precursor B-cell Acute lymphoblastic Leukemia/Lymphoma with L3 Morphology, Philadelphia Chromosome, MYC Gene Translocation, and Coexpression of TdT and Surface Light Chains: A Case Report, Case Reports in Pathology, Vol 2013, Article ID 679892, 4 pgs.), Moretta et al (US 8119775 B2), as applied to claims 16-17, 21-24, 27-29, 31, and 36 above, and further in view Feuchtinger et al (IDS 06/04/2018), Spier et al (Blood, Vol. 64, No. 5, Pg. 1064-1066, 1984) and Hemenway (US2005/0222012, published 10/06/2005).
The combined teachings of Graziano et al, Chiaretti et al, Hirzel et al, and Moretta et al do not specifically teach treating a pediatric patient under 1 year of age. However, this deficiency is made up in the teachings of Feuchtinger et al, Spier et al, and Hemenway et al.
Spier teaches two infants suffering from pre-B cell ALL [Abstract]. The disease were acute [Abstract]. 
Thus, Spier confirms that infants at birth or four weeks [Abstract], for example, can suffer from and be diagnosed with BCP-ALL. 
Hemenway teaches that an infant is a child less than 1 year of age [0004] and that current treatments for infant ALL include high dose chemotherapy with or without stem cell transplant [0009]. These are high risk patients [0009]. 
Feuchtinger et al teaches that stem cell transplantation from matched or partially matched unrelated donors, as well as mismatched related donors has become an established procedure for the treatment of children with high risk leukemia [Column 2, pg. 875]. Thus, not only can infants be diagnosed with BCP-ALL but they can undergo stem cell transplantation. 
Taken all together, since infants with BCP-ALL are clearly high risk and they can receive stem cell transplants. It would have been obvious, even if they have no KIR/KIRL mismatched donor (they could have other donors as above), to treat said patients with the obvious method discussed supra for all the advantages above, facilitating NK cell clearance of their leukemia and better treating their disease. Thus, the combined teachings of the art above clearly render the instant claims obvious. 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/Examiner, Art Unit 1642       

/MARK HALVORSON/Primary Examiner, Art Unit 1642